EXECUTION VERSION Exhibit SECURITY AGREEMENT Dated October 18, 2005 Amended and Restated as of March 31, 2009 From The Grantors referred to herein as Grantors to Citicorp USA, Inc. as Agent T A B L EO FC O N T E N T S SectionPage Section 1. Grant of Security 2 Section 2. Security for Obligations 6 Section 3. Grantors Remain Liable6 Section 4. Delivery and Control of Security Collateral6 Section 5. Maintaining the Account Collateral7 Section 6. Representations and Warranties 8 Section 7. Further Assurances 12 Section 8. As to Equipment and Inventory 13 Section 9. Insurance 13 Section 10. Post-Closing Changes; Collections on Assigned Agreements and Receivables14 Section 11. As to Intellectual Property Collateral 15 Section 12. Voting Rights; Dividends; Etc. 16 Section 13. As to the Assigned Agreements 17 Section 14. As to Letter-of-Credit Rights 18 Section 15. Transfers and Other Liens; Additional Shares 18 Section 16. Agent Appointed Attorney in Fact 19 Section 17. Agent May Perform 19 Section 18. The Agent’s Duties 19 Section 19. Remedies 20 Section 20. Indemnity and Expenses 22 Section 21. Amendments; Waivers; Additional Grantors; Etc. 22 Section 22. Confidentiality; Notices; References. 23 Section 23. Continuing Security Interest; Assignments Under the Credit Agreement23 Section 24. Release; Termination 24 Section 25. Execution in Counterparts 24 Section 26. Governing Law 24 Schedules Schedule I-Investment Property Schedule II-Pledged Deposit Accounts Schedule
